Citation Nr: 0000876	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-06 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability 
secondary to residuals of a left ankle sprain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disabilities.

3.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder from June 17, 
1992.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to March 
1973.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in July 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Following the requested development, the 
service-connected evaluation for post-traumatic stress 
disorder was increased to 30 percent disabling, effective 
from the date of receipt of the claim for service connection 
on June 17, 1992.  The matter was then returned to the Board 
for final appellate consideration.  

In a written argument dated in December 1999, the veteran's 
representative has seemingly raised the issues of entitlement 
to increased ratings for service-connected left ankle 
disability and for service-connected skin disability.  
However, this is not entirely clear.  If the veteran wishes 
to pursue these matters, he should contact the regional 
office.  


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a left 
ankle sprain, currently rated 20 percent disabling.  

2.  No competent evidence has been submitted to show that the 
service-connected left ankle disability caused or aggravated 
any current low back disability.  

3.  A rating decision dated in November 1991 denied the 
veteran's application to reopen his claim of entitlement to 
service connection for bilateral knee disabilities secondary 
to service-connected left ankle disability.  

4.  The veteran was notified of this determination in 
December 1991, but he did not initiate an appeal.  

5.  The evidence added to the record since the prior final 
rating decision is not wholly cumulative and, when considered 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for secondary service 
connection for bilateral knee disabilities.  

6.  It is not shown that the veteran acquired bilateral knee 
disabilities as a consequence of his service-connected left 
ankle disorder.  

7.  The veteran's original claim for service connection for 
post-traumatic stress disorder was received on June 17, 1992.  

8.  The service-connected psychiatric disorder is productive 
of no more than definite social and industrial impairment; 
during the course of this appeal, the veteran's post-
traumatic stress disorder has been manifested by some 
nightmares, intrusive recollections, disturbed sleep, startle 
response, anxiety and depression, impaired insight, 
intermittent anger, social isolation and intermittent fear of 
crowds.  

9.  The veteran's Global Assessment of Functioning has ranged 
between 85 and 70, and he is gainfully employed.  



CONCLUSIONS OF LAW

1.  The claim for service connection for low back disability 
secondary to service-connected left ankle disability is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.310(a) (1999).  

2.  Evidence added to the record since the November 1991 
rating determination denying the veteran's application to 
reopen his claim for service connection for bilateral knee 
disabilities secondary to service-connected left ankle 
disability is new and material, and the claim for that 
benefit is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

3.  The veteran's bilateral knee disabilities are not due to 
or the proximate result of service-connected left ankle 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).  

4.  The criteria for a disability evaluation in excess of 30 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).  

5.  The criteria for a disability evaluation in excess of 30 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (effective November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Low back disability

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury, 38 C.F.R. § 3.310(a).  However, a claim 
for secondary service connection must be well grounded.  
Wallin v. West, 11 Vet. App. 509, 512 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  A well-grounded service connection 
claim generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice injury or disease and a current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 524 U.S. 940 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  With respect to secondary service 
connection claims, there must be competent medical evidence 
indicating an etiologic link between the service-connected 
disability on the one hand the disability for which secondary 
service connection is sought on the other.  See Wallin v. 
West, 11 Vet. App. at 512-13.  If a claim is not well 
grounded, the appeal must fail with respect to it, and there 
is no duty to assist the claimant further in the development 
of facts pertinent to the claim.  Struck v. Brown, 9 Vet. 
App. 145, 156 (1996).  

The service medical records are completely negative for 
complaints or findings referable to a low back disability.  
The veteran does not contend otherwise; rather, he maintains 
that an altered gait caused by his service-connected left 
ankle disability has led to the development of low back 
disability for which service connection should be granted on 
a secondary basis.  However, a review of the entire evidence 
of record does not support this contention.  Although the 
medical evidence of record since the veteran's separation 
from service is relatively extensive, the earliest indication 
of any low back complaints is in September 1975 - two and a 
half years following separation - when arthralgia involving 
the right sacroiliac joint was suspected.  However, X-rays of 
the dorsal and lumbar spine in October 1976 were negative.  
Although he complained of low back pain when examined by VA 
in October 1991, low back disability was not diagnosed.  

The veteran's original claim for service connection for low 
back disability secondary to service-connected left ankle 
disability was raised at his hearing before a hearing officer 
at the RO in September 1993.  However, he has not submitted 
any competent medical evidence to show that he acquired low 
back disability as a consequence of his service-connected 
left ankle disorder.  Although he has asserted that an 
etiologic relationship is present, the veteran as a lay 
person is not competent to render such an opinion, as this 
requires medical expertise.  Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Although more recent medical evidence suggests the existence 
of some form of low back disability, its precise nature is 
not clear.  When seen at a VA outpatient clinic in June 1992, 
he had positive straight leg raising at 45 degrees 
bilaterally.  X-rays of the lumbar spine on a fee-basis 
orthopedic examination in February 1996 were interpreted as 
unremarkable.  The orthopedic examiner indicated that there 
were signs consistent with symptom magnification and that the 
veteran gave a "submaximal" effort during objective 
clinical examination.  Thus, there was some limitation of 
motion of the back in several planes of excursion, but very 
minimal effort was noted or perceived.  The diagnosis was 
complaints of low back pain with no radicular findings but 
with suboptimal range of motion testing noted.  The examiner 
commented that he saw nothing specific in the veteran's 
history or physical examination to suggest that his current 
symptom complex was related to his service-connected left 
ankle injury.  

In rendering the foregoing opinion, the examiner remarked 
that the veteran had done many years of labor following 
service and had had a lifelong history of smoking and 
drinking that just as easily could be contributing to his 
current symptom complex.  This statement is somewhat 
equivocal, possibly suggesting that the evidence is in 
equipoise thus warranting a grant of the claimed benefit.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  However, the Board is of the opinion that the 
examiner's opinion, seen in its full context, is in fact 
against the claimed etiologic relationship.  The opinion 
noted in italics above is unequivocal and is based on an 
elicited history and clinical findings.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 
177, 180 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993) 
(generally, an etiologic opinion must be supported by 
clinical data).   

There is, moreover, no competent opinion or other evidence 
that the service-connected left ankle disability chronically 
worsened any current low back disability such as to warrant 
secondary service connection on the basis of aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability, but only that degree, over and above the 
degree of disability existing prior to the aggravation).  
Although there the record contains some evidence that the 
veteran has, on occasion, favored his right lower extremity 
as the apparent result of his service-connected left ankle 
disability, the fact remains that he has submitted no 
competent medical evidence to attribute any current low back 
disability to the service-connected left ankle disorder.  In 
these circumstances, the claim for secondary service 
connection for low back disability is not well grounded and 
must be denied.  See Epps v. Gober, 126 F.3d at 1468; 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  

B.  Bilateral knee disabilities

The record indicates that the veteran's bilateral knee 
disabilities consist of degenerative joint disease of both 
knees that has been visualized on X-ray examination.  

The record shows that the veteran's claim for secondary 
service connection for bilateral knee disabilities was denied 
by the Board in a decision dated in December 1985.  The Board 
found that bilateral knee degenerative disease was initially 
shown several years following the veteran's separation from 
service and that the medical evidence of record did not 
demonstrate that bilateral knee degenerative disease was 
causally or etiologically related to service-connected 
residuals of a left ankle sprain.  

A rating decision dated in November 1991 denied the veteran's 
application to reopen a claim for service connection for 
bilateral degenerative changes, and the veteran was so 
informed the following month.  However, he did not initiate a 
timely appeal, and the November 1991 rating decision became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  However, a claim will 
be reopened if new and material evidence has been submitted 
since the last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (1999); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The veteran subsequently filed an application to reopen his 
claim for service connection for bilateral knee disabilities 
secondary to service-connected left ankle disability, and 
evidence has been received in support of the application.  

The evidence of record before the rating board in November 
1991 included service medical records that are negative for 
complaints or findings of bilateral knee disabilities.  The 
veteran essentially contends that he has degenerative changes 
in both knees due to the alteration of his gait due to his 
service-connected left ankle disability.  This was his 
contention prior to the rating decision of November 1991, and 
it is his contention now.  

The evidence previously of record shows that the veteran's 
earliest knee complaints were in 1984, some eleven years 
following his separation from service.  In a letter dated in 
September 1984, J. Richard Jackson, M.D., the veteran's 
treating physician, stated that he had examined the veteran 
for complaints of pain in both knees and that he was found to 
have an elevated uric acid level that required him to take 
medication.  The veteran stated that after standing for more 
than two hours, his knees began to hurt with pain up into his 
thighs.  He also complained of stiffness in his knees in the 
early morning.  However, he had normal range of motion of the 
knees.  There was swelling of the right knee.  The examiner 
found a mild effusion of the bursa that did not restrict 
motion.  The veteran was unable to stand for more than two 
hours at a time, and walking up stairs of more than one 
flight would also be prohibited.  Dr. Jackson added, in a 
handwritten note, that the veteran's right knee was made 
worse because of his easily sprainable left ankle.  He stated 
that the veteran had to walk "with extra pressure on his 
right ankle to compensate for the weakness of the left 
ankle."  

When examined by VA in January of 1985, X-rays revealed 
degenerative changes bilaterally in the knees, and the 
pertinent diagnosis was degenerative disease of both knees, 
possibly secondary to the left ankle disability.  

On VA examination in October 1991, X-rays were interpreted by 
the radiologist as showing no significant osteophytes in the 
knees.  On clinical examination of the knees, there was 
tenderness and pain on manipulation of both knees.  There was 
genu valgum of both knees, as well as generalized tenderness 
and significant laxity of the knees.  However, an opinion 
relating the knee disorders to the service-connected left 
ankle disability was not offered.  

Evidence added to the record since the November 1991 rating 
denial includes several statements by lay witnesses to the 
effect that the veteran complained of pain in his right knee 
and walked with a limp.  A registered nurse for VA noted that 
the veteran favored his right leg and complained of pain in 
his right knee when she served as his supervisor from 1983 to 
1984.  

A VA fee-basis orthopedic examination in July 1992, however, 
showed no antalgic gait or limp and no instability in the 
veteran's gait.  The examiner stated that the veteran showed 
signs suggestive of symptom magnification where he would 
assume a somewhat rigid posture with any attempted 
manipulations of the lower extremity.  The examiner stated 
that this was "completely non-physiologic".  The diagnoses 
included arthralgia of the right knee associated with 
patellofemoral osteoarthritis, and subjective painful left 
ankle with history of previous ligamentous injury.  

A VA rehabilitation medicine service consultation in December 
1992 culminated in an impression of "right knee and left 
ankle pain secondary to old injury."  

Private medical reports for the period from September 1975 to 
November 1985 were received in September 1993.  It was noted 
in November 1985 that the veteran had been seeing Dr. Jackson 
for about a year and a half for right knee complaints and 
that he had been treated for gout with Coblenemid.  When seen 
on November 6, 1985, the veteran was limping rather severely.  

A fee-basis orthopedic examination in February 1996 included 
X-rays of the right knee that were interpreted as 
unremarkable.  It was again found - by a different examiner - 
that there were positive signs of symptom magnification.  In 
addition, it was reported that the veteran was a "fairly 
poor historian" and was not too specific regarding his 
complaints.  An examination disclosed minimal limitation of 
motion of both knees.  The pertinent diagnosis was decreased 
range of motion in the right knee and left ankle with some 
degenerative changes noted.  The examiner remarked that 
following service, the veteran had done many years of labor 
and also had a history of smoking and drinking.  The examiner 
stated that there was nothing specific in his evaluation to 
suggest that his current knee symptoms were any more related 
to his service-connected "time" than they were to his time 
in the private sector or to the expected degenerative changes 
brought on by his lifestyle.  

Following the July 1997 remand, the RO wrote to the veteran 
and requested information that was requested by the Board in 
its remand.  The RO did so in July 1997 and again in February 
1998.  There is no indication that the veteran did not 
receive these letters, but no response was received from the 
veteran to either letter.  

Nevertheless, the evidence added to the record since the 
November 1991 rating decision, considered as a whole, is not 
wholly cumulative or redundant and provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's claimed disability.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  As such, the new evidence is sufficiently 
significant to the issue in this case that it must be 
considered in order to fairly decide the merits of this 
claim.  The additional evidence is therefore new and 
material, and the claim must be reopened.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

Even though new and material evidence has been submitted, 
there remains for consideration whether the reopened claim is 
well grounded.  Elkins v. West, 12 Vet. App. at 218-19.  
Although the evidence of record, considered on the whole, is 
not without some indication of left ankle disability 
contributing to the development of bilateral knee 
disabilities, this evidence is sufficient only to render the 
claim well grounded because it is only sufficient to show 
that the claim for secondary service connection is plausible.  
However, this is not enough.  It does not follow that a well-
grounded claim, when considered on the merits, should now be 
allowed.  See Epps v. Gober, 126 F.3d at 1469 (a well-
grounded claim under 38 U.S.C.A. § 5107(a), is not 
necessarily a claim that will ultimately be deemed allowable 
under § 5107(b)).  

Despite occasional evidence of a limp and of bilateral knee 
complaints, the Board concludes that the preponderance of the 
evidence is against the claim for secondary service 
connection.  38 U.S.C.A. § 5107(b).  The opinion of the VA 
examiner in January 1985 raised only the possibility of an 
etiological link between the service-connected left ankle 
disability and the bilateral knee disorders.  See Alemany v. 
Brown, 9 Vet. App. 513, 519 (1996); Watai v. Brown, 9 Vet. 
App. 441, 443-44 (1996); Lathan v. Brown, 7 Vet. App. 359, 
366 (1995).  The more recent evidence of record, especially 
the examinations by orthopedic specialists, have found no 
etiologic relationship between the service-connected left 
ankle disorder and the bilateral knee disorders.  Rather, the 
orthopedic examiners have indicated that the veteran's manual 
labor following service is a more convincing explanation for 
the development of his relatively minimal bilateral 
degenerative changes of the knees.  Moreover, the fee-basis 
examiners have not found an altered gait on clinical 
examination.  However, they have found that the veteran tends 
to exaggerate his symptoms and to render a suboptimal effort 
on range of motion testing.  Although the language in which 
the recent orthopedic opinion is couched is somewhat 
equivocal, the intent seems clear; that is, that there is no 
etiologic relationship between the bilateral knee 
disabilities on the one hand and the service-connected left 
ankle disability on the other.  The only contrary opinion 
entitled to any significant weight was that rendered by Dr. 
Jackson in September 1984 (which pertained only to the right 
knee).  However, subsequent examinations, including those 
conducted by orthopedists, have found no such relationship.  
These examinations were far more complete; they included 
complaints, history, diagnostic tests, findings, and 
diagnoses.  The etiologic opinions based thereon are, in the 
Board's judgment, entitled to greater weight.  See Bloom v. 
West, 12 Vet. App. at 187; Black v. Brown, 5 Vet. App. at 
180; Sklar v. Brown, 5 Vet. App. at 146.  It follows that 
service connection for bilateral knee disabilities secondary 
to service-connected left ankle disability is not warranted 
and must be denied.  

C.  Increased rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that the veteran's original claim for 
service connection for post-traumatic stress disorder was 
received in June 1992 and was initially denied by the RO.  
However, the veteran appealed, and in a decision dated in 
July 1997, the Board granted service connection for post-
traumatic stress disorder.  In a rating decision dated in 
August 1997, a 10 percent evaluation was assigned under 
Diagnostic Code 9411, effective from June 17, 1992, the date 
of receipt of the original claim for service connection.  The 
veteran disagreed with this evaluation, and a rating decision 
dated in September 1999 increased the rating to 30 percent 
disabling, effective from the same date.  The RO rated the 
service-connected psychiatric disability under both the old 
and the new rating criteria, which were provided to the 
veteran and his representative in a statement of the case 
issued in September 1999.  

The veteran's claim for a higher evaluation for post-
traumatic stress disorder is an original claim that was 
placed in appellate status by his disagreement with the 
initial rating award.  Furthermore, as held in AB v. Brown, 6 
Vet. App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation. 
. . . "  The distinction between an original rating and a 
claim for an increased rating may be important, however, in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.  

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Although the criteria for rating psychiatric disabilities 
changed during the prosecution of this claim, it does not 
follow that the veteran is entitled to an increased rating, 
as it is not shown that either version of the rating criteria 
is more favorable to the facts of his case.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Factual Background

When initially evaluated in the VA mental hygiene clinic in 
July 1992, veteran reported that he was easily irritable and 
became uptight, tense, anxious, and would lose his temper 
easily.  His insight was absent.  He stated that he drank 10 
to 12 beers a week, sometimes more.  

On VA examination in November 1992, it was reported that the 
veteran had nightmares two or three times a week about the 
race riot aboard the USS KITTY HAWK, the ship on which he 
served in the waters off Vietnam.  He said that anytime he 
saw or heard violence or a riot on television, radio or in a 
movie, he became worse.  He had intrusive thoughts about his 
experience in Vietnam and said that he avoided recollections 
and tried to be calm and relaxed.  He reported that he 
avoided television or radio news about violence, war or 
riots.  He said that he had flashbacks about his experience 
aboard ship twice a week or so.  He said that following 
Vietnam, he was never on a ship.  He stated that he 
socialized with his neighbor but avoided crowds because he 
became nervous.  He reported that he watched people around 
him and displayed hypervigilant behavior.  He said that he 
had difficulty sleeping and would sleep only two or three 
hours at a time.  He claimed that he did not have a bad 
temper and tried to be friendly with people.  He said that he 
jumped when he heard a harsh noise.  However, he had no 
feelings of depression.  The veteran stated that he was hit 
in the back by an assailant during the race riot aboard his 
ship, a riot that he claimed caused many deaths and injuries.  
He said that he was on watch when the incident occurred and 
that equipment had to be moved from one area of the ship to 
another to prevent damage and theft of equipment.  He said 
that the riot lasted 13 to 14 hours and that after it was 
quelled, many received disciplinary action and were 
discharged.  There were many more incidents that occurred.  
He said that the situation was life threatening and caused 
him to have nightmares, anxiety, and fear.  

A mental status examination was positive for some anxiety and 
some impairment of the veteran's insight into his condition.  
He said that he was scared of a group of Black people but 
that he had no paranoid delusion.  He said that he started to 
have nightmares in service.  His memory was good, and he was 
competent.  The diagnosis on Axis I was moderate post-
traumatic stress disorder.  His Global Assessment of 
Functioning (GAF) on Axis V was 75 currently and 75 in the 
previous year.  

On VA psychiatric examination in March 1996, the veteran 
stated that he graduated from high school in 1968 and went to 
college, where he took business administration but did not 
finish the course.  He volunteered for service after he left 
college.  He denied any use of alcohol or illegal substances 
while in school.  He repeated his contentions regarding his 
service aboard the KITTY HAWK off Vietnam during the Vietnam 
War, including the race riot aboard ship in October 1972.  He 
claimed that about 5,000 men were embarked in KITTY HAWK and 
that about one-third of them fought in the riot.  Following 
separation from service, he went to work at a job in a 
machine shop for a year, then worked for a tool and die 
company for about four to five years.  He then worked at the 
Waco, Texas, VA Medical Center as a nursing assistant for 
four years.  He said that he had worked at the Post Office 
from 1984 to the present.  He stated that he worked from four 
in the morning to 12:30 p.m. and that he liked what he was 
doing.  He reported that he was in a mail box shop and that 
there were few people around.  He stated that he hated 
working with a lot of people.  He admitted to drinking about 
two beers a day.  He denied the use of illegal substances.  
Although he used to go to the mental hygiene clinic, he 
stopped.  He said that the doctor released him.  He was not 
on any psychiatric medications.  On mental status 
examination, it was noted that the veteran walked with a limp 
and was anxious.  He admitted to being depressed at times but 
would not hurt or harm himself.  He had no delusions or 
paranoid ideation, except when he was in a crowd, especially 
with Black people.  He had some insight into his problem, and 
his judgment was fair.  The mental status examination was in 
other respects essentially unremarkable, including testing of 
his cognitive ability.  He was competent to handle VA funds.  
The diagnosis on Axis I was "post-traumatic stress disorder, 
delayed, milder".  The Global Assessment of Functioning on 
Axis V was 85 currently and 85 in the previous year.  

On VA psychiatric examination in February 1999, it was 
reported that the record had been reviewed.  The veteran 
reported that he did not take any psychotropic medications or 
attend any therapy sessions as an outpatient for post-
traumatic stress disorder.  He reported that he continued to 
be employed by the Postal Service as a building mechanic.  He 
said that he remained agitated and indicated that he was 
angry, with feelings of being discriminated against at his 
job.  He had constant conflicts with his supervisors and had 
been counseled regarding his abuse of sick leave.  He did not 
feel comfortable at work, and if the stress level got too 
high, he went home.  He did not like to be around crowds and 
tried to schedule his work to be alone.  He reported an 
impaired social life.  He did not like to go out, especially 
at night, and did not go shopping at malls or to the movies.  
He reported that he had recently begun attending church but 
did so irregularly.  He did not socialize with friends and 
rented movies for entertainment.  His subjective complaints 
included a constant sense of feeling uneasy.  He reported 
that he felt as though he was being stared at critically by 
others when in a crowd.  He stated feeling as though he were 
going to be attacked or harmed, especially by Blacks.  He 
felt especially paranoid, suspicious and guarded around 
Blacks whom he did not know or was not familiar with.  On 
mental status examination, the veteran's mood was dysphoric.  
Subjectively, he placed his depression at 10/10 on 
examination but at 4/10 usually.  He explained that he had 
just found out that his mother had terminal brain cancer.  
Subjectively, he placed his anxiety at 6/10, which was the 
case usually.  He admitted to hearing someone call his name 
four to five times a week.  He was not delusional but was 
quite hypervigilant when in situations where he feared for 
his safety.  He reported having a generalized distrust and 
hatred of Blacks whom he did not know.  He was oriented in 
three spheres, and his insight and judgment were generally 
fair.  He reported vague thoughts of self-harm by shooting 
himself but denied any suicidal intentions or gestures.  He 
also reported wanting to kill Blacks, especially when he 
witnessed them being disrespectful to Whites, but he denied 
homicidal attempts.  He said that he had a routinized 
lifestyle but not obsessively so.  He stated that he had 
panic attacks at least once a day that lasted from half an 
hour to two hours, especially when he was stressed at work.  
He reported getting three to four hours of sleep each night 
but that it was broken and that he did not wake rested.  He 
said that he had nightmares about being on a ship and of the 
riot aboard ship at least once a week.  He claimed that he 
had on occasion awakened choking his wife.  He said that he 
had flashbacks to the riot at least every other day.  He 
denied alcohol, drug use, or legal charges.  He was competent 
to handle VA funds.  The diagnosis on Axis I were post-
traumatic stress disorder, chronic; dysthymic disorder; and 
adjustment disorder with mixed emotional features.  The 
Global Assessment of Functioning on Axis V was 70 currently, 
with a GAF score of 70 in the previous year.  He was 
encouraged to consider medication for depression and to seek 
therapy for his post-traumatic stress disorder.  The examiner 
remarked that the veteran's ability to work was affected by 
his depression and post-traumatic stress disorder.  There was 
a comfort level at work that he did not enjoy outside of 
work, in that he was familiar with his coworkers and did not 
feel as intimidated or threatened by them physically.  
However, his depression caused him to work at a reduced 
efficiency, to be irritable, and to hide his feelings of 
being discriminated against and feeling that others were 
denigrating him.  

Analysis

Under the rating formula for neurotic disorders in effect 
prior to November 7, 1996, a 30 percent evaluation is for 
application when there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; a 50 percent evaluation was for 
application when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment; a 70 percent evaluation was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and when 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent schedular evaluation 
requires that the attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; the individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(effective prior to November 7, 1996).  

A 30 percent evaluation under Diagnostic Code 9411, as 
amended, contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation under Diagnostic Code 9411, as 
amended, contemplates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation under the newly revised criteria 
contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation under the newly revised rating criteria requires 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411 (effective November 7, 1996).  

Whether the service-connected post-traumatic stress disorder 
is evaluated under the new criteria or the old, the veteran's 
symptomatology warrants no more than the 30 percent rating 
currently assigned.  His predominant symptoms are a distrust 
or fear around Black people whom he does not know, intrusive 
recollections and nightmares regarding the race riot aboard 
the KITTY HAWK, disturbed sleep, intermittent anger, and an 
anxious or depressed mood with depression somewhat more 
predominant recently.  However, the veteran has not undergone 
very much in the way of psychotherapy, nor has he been on 
psychotropic medications during the course of his appeal.  
His memory has been intact, he has been oriented in all 
spheres, and his mental status has over the course of several 
examinations has been relatively unchanged.  

Moreover, the veteran has been able to maintain gainful 
employment with the Postal Service, albeit with some measure 
of workplace impairment in the form of warning letters from 
his supervisor.  It is notable, however, that the psychiatric 
examiner in 1999 was of the opinion that while the veteran's 
ability to work was affected by his depression and post-
traumatic stress disorder, there was a comfort level at work 
that the veteran did not enjoy outside of work because he was 
familiar with his coworkers and did not feel as intimidated 
or threatened by them physically.  In other words, the 
veteran's industrial inadaptability as a result of his 
service-connected  psychiatric disorder is not shown to be 
any more than definite.  Indeed, the veteran's Global 
Assessment of Functioning has ranged between 70 and 85 
throughout the entire course of this appeal.  The Global 
Assessment of Functioning (GAF) is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)).  The lower GAF score is indicative of 
more serious impairment, but a score of 70, the score 
elicited on the most recent VA psychiatric examination, still 
shows only some mild symptoms such as depressed mood and mild 
insomnia, or some difficulty in social and occupational 
functioning.  

The only symptom suggestive of greater impairment than 
currently evaluated is the panic attacks that the veteran 
claims to have at least once a day lasting from half an hour 
to two hours.  However, as noted above, the record indicates 
that the veteran is given to symptom magnification, and it is 
doubtful that the panic attacks are as frequent as claimed 
given his ability to maintain gainful employment.  Even if 
the frequency claimed were objectively shown, his overall 
disability picture would not more nearly approximate the 
criteria required for the next higher evaluation under the 
old rating criteria or the new.  38 C.F.R. § 4.7.  

Although it is clear that the veteran manifests some 
industrial inadaptability and social isolation as a result of 
his service-connected post-traumatic stress disorder, this is 
contemplated in the 30 percent evaluation assigned.  The 
rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  While under the old rating criteria, poor contact 
with other human beings was indicative of emotional illness, 
social inadaptability was evaluated only as it affected 
industrial inadaptability.  38 C.F.R. § 4.129 (effective 
prior to November 7, 1996).  

During the course of the prosecution of this claim, the 
veteran's psychiatric disability picture has in fact been 
relatively consistent and shows that his psychiatric 
impairment is moderate to definite.  The GAF scores assigned 
during the course of this appeal have shown only modest 
deterioration in his psychiatric state.  Moreover, the Global 
Assessment of Functioning takes into account all psychiatric 
impairments.  The Board therefore concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for service-connected post-traumatic 
stress disorder from June 17, 1992.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 54.  


ORDER

Service connection for low back disability secondary to 
service-connected left ankle disability is denied.  

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for bilateral knee disabilities secondary to 
service-connected left ankle disability is granted.  

Service connection for bilateral knee disabilities secondary 
to service-connected left ankle disability is denied.  

An increased evaluation for post-traumatic stress disorder is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

